Notice of Pre-AIA  or AIA  Status
 	The present application 16/806,083, filed on 3/2/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	This application is a CON of US Application #15/820,743 1filed on 1/22/2017 is now US PAT 10621146, US Application #15/820,743 is a CON of US Application # 14/496,611 filed on 09/25/2014 is now US PAT 9836476
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 3/2/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner



Statutory Review under 35 USC § 101

Claims 1-10 are directed towards method and have been reviewed.
 	Claims 1-10 perform the method steps are on statutory category
 	Claims 11-18 are directed to a non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: have been reviewed
 	Claims 11-18 appear to be statutory, as machine storage redable medium having instructions stored thereon as disclosed in ¶ para 0023-0024, 0030, 0067-0069, 0072-0074, applicant’s specification referring to physical processor(s) (claim says non-transitory).
 	Claims 19-20 are directed to a device and have been reviewed
	Claims 19-20 appear to be statutory, as the apparatus includes hardware (at least one data processor and/or memory) as disclosed in ¶ para 0023-0024,0030, 0067 of the applicant’s specification referring to physical processor cores.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-20 of US Application No. 16/806,083 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,621,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 16/806,083
US Patent No. 10,621,146
Claim 1,11,19, method comprising:
 	in response to determining that one or more configuration objects are to be deleted in association with a primary configuration and a partner configuration, performing a traversal of configuration objects within the primary configuration and the partner configuration, wherein the traversal comprises for a primary configuration object of the primary configuration and a partner configuration object of the partner configuration: 
 	determining whether a primary key of the primary configuration object matches a partner key of the partner configuration object;
 	 in response to the primary key not matching the partner key, determining whether a value of the partner key is less than a value of the primary key; and 
 	in response to the value of the partner key being less than the value of the primary key, deleting the partner configuration object from the partner configuration  


       ordering configuration objects of a first virtual machine hosted by a first node into a baseline configuration for the first virtual machine based upon a dependency amongst the configuration objects; and 
       replicating a first configuration object within the baseline configuration to a second node, the replicating comprising:
       comparing a first key attribute of the first configuration object for the first virtual machine with a second key attribute of a second configuration object determine whether the first and second key attributes match;
        in response to not identifying a match, creating a new configuration object at the second node, wherein an object attribute of the first configuration object is copied into the new configuration object, and wherein a first identifier within the first configuration object for the first virtual machine is transformed into a second identifier, of a second virtual machine at the second node, for inclusion within the new configuration object; and 
        in response to identifying a match, modifying one or more attributes of the second configuration object to match the object attribute of the first configuration object.





10,621,146 to arrive at the claims 1-20 of the instant application 16/806,083 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1 instant application 16/806,083  in response to the primary key not matching the partner key, determining whether a value of the partner key is less than a value of the primary key while  claim 1 of U.S. Patent No. 10,621,146,  in response to not identifying a match, creating a new configuration object at the second node, wherein an object attribute of the first configuration object is copied into the new configuration object, is absent of the limitation from instant application 16/806,083  claim 1, Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.










Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over        Ota et al., (hereafter Ota), US Pub.No. 2013/0311989 published Nov,2013 in view  of  Markus et al., (hereafter Markus), US Pub.No. 2013/0019000 published Jan,2013.

As to claim 1,11,19, Ota teaches a system which including  A method comprising(fig 1)
 	 “in response to determining that one or more configuration objects are to be deleted in association with a primary configuration and a partner configuration (0039-0040, 0061-0062 - Ota teaches dynamic resource allocation and resource management in the virtual server environment that including policy driven configuration module associated with the policy table that identifies array group and the fault notification module); “ performing a traversal of configuration objects within the primary configuration and the partner configuration, wherein the traversal comprises for a primary configuration object of the primary configuration and a partner configuration object of the partner configuration” (fig 4A-4B, 0049-0050, 0052-0054,0059,0066 – Ota teaches array groups arranged in a particular RAID level to identify primary configuration objects with respect to storage media and logical volume ie., with defined identifiers of array groups and V1F storage  as shown in fig 4A-4B); 
 	 “in response to the primary key not matching the partner key, determining whether a value of the partner key is less than a value of the primary key” (fig 23-25, 0104-0106 – Ota teaches defining data structure table including storage identifiers, network identifiers and their relationship, further Ota teaches defining threshold value 
 	“in response to the value of the partner key being less than the value of the primary key, deleting the partner configuration object from the partner configuration”    (fig 17, 0093, 0097 – Ota teaches virtual machine data structure identifying each virtual machine and respective RAID array for the virtual machine indicating the value in the field, also indicates number of nodes associated with the virtual machine identifier.         It is however, noted that Ota does not disclose, “determining whether a primary key of the primary configuration object matches a partner key of the partner configuration object”, although Ota teaches data structure of virtual machine and related nodes in the cluster as detailed in 0093, fig 17.  On the other hand, Markus disclosed “determining whether a primary key of the primary configuration object matches a partner key of the partner configuration object” (fig 9, 0089-0090,0092 – Markus teaches data grid node primary having various modules such as client module, object relation mapper and resource manager determines the relationship to another object or array, while each internal object defines primary key and its unique identifier and the relationships between objects are being handled by the pointers between primary key values and internal object matches to the unique identify associated with value pair of the internal object).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine multi operational transactions on virtual machines of the nodes of Markus et al., into management of 

As to claim 2,12,20, Ota disclosed “in response to the primary key matching the partner key, retaining the partner configuration object within the partner configuration” (Ota: 0069,0073 – Ota’s configuration module identifies and retain node objects).

As to claim 3,13,  Ota teaches “in response to the value of the partner key not being less than the value of the primary key (0093-0094)“retaining the partner configuration object within the partner configuration” (Ota: 0140-0141,0147)

As to claim 4,14 Ota disclosed  “traversing the configurations objects according to a reverse order in which the configuration objects were created” (0089-0091).



As to claim 5,15, Ota disclosed  
 	“traversing the configuration objects in an order that preserves dependencies between the configuration objects” (0093-0096).

As to claim 6,16, Markus disclosed:
 	“performing a string comparison for text based identifiers of the primary key and the partner key to determine whether the primary key and the partner key match” (Markus: 0087-0089, 0092-0094).

As to claim 7,17 Markus disclosed:
 	“performing an integer comparison for integer based identifiers of the primary key and the partner key to determine whether the primary key and the partner key match” (Markus: 0092-0093).

As to claim 8,18, Markus disclosed:
 	“performing a byte-by-byte comparison for identifiers of the primary key and the partner key to determine whether the primary key and the partner key match” (Markus 0049,0051-0053).

As to claim 9. Markus disclosed:
 	“determining that the partner configuration object does not exist within the primary configuration based upon the partner key being less than the primary key” (Markus : 0085-0089).
As to claim 10 Markus disclosed:
 	“determining that the primary configuration object was dropped from being replicated based upon the partner key not being less than the primary key” (0088-0091).




Conclusion

The prior art made of record
	a.  	US Pub. No.  2013/0311989 is directed to management of virtual machines and allocation of resources 	
	b. 	US Pub. No. 	2013/0019000 is directed to virtual machine multi transactional operations in client server environment	
	








			

 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154